DETAILED ACTION
Claim(s) 1-6 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myung (US 20190191486 A1).

In regards to claim 1, Myung (US 20190191486 A1) teaches a user terminal comprising:
 	 a receiving section that receives downlink control information (DCI) including an index associated with a modulation order and a coding rate ( [0120 - 0136] teach receiving a DCI, retransmission scheduling DCI, including an index associated with a modulation order and a coding rate, MCS index, “[0120] It is assumed that first DCI for TB scheduling is received and then second DCI for CBG-based scheduling is received…. the UE 2) may determine a TBS on the basis of MCS and RA information in the second DCI for CBG scheduling, may scale the number of resource blocks indicated through the second DCI on the basis of the ratio of CBGs needing to be retransmitted, and may determine a resource actually used for CBG retransmission…. [0136] CBG-based retransmission scheduling DCI (hereinafter, “second DCI”) may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling…[0138] In this method, since not the entire TB is actually retransmitted, the number of RBs corresponding to the total TB size of N indicated by the DCI may be scaled according to the ratio of CBGs required to be retransmitted (e.g., the size of CBGs scheduled for retransmission/total TB size), thereby determining resources used for actual CBG retransmission. [0139] That is, a UE may receive/transmit a CBG actually scheduled using only R.sub.sca RBs, R.sub.sca corresponding to an integer value (R×(K/N)) obtained by rounding down or up R, which is the total number of RBs indicated by the DCI, scaled by (K/N). In this case, R.sub.sca RBs may be first or last R.sub.sca RBs among the R RBs.”. ); and 
a control section that determines, based on the index included in the DCI and a number of resource blocks for a downlink shared channel or an uplink shared channel scheduled by the DCI, a transport block size (TBS) for a specific packet received by using the downlink shared channel or transmitted by using the uplink shared channel ([0120- 0139] teach a feature to determine, based on the  MCS index and a number of resource block, the number of RBs (R), a transport block size, TB size, for a specific packet, CBG“ [0136] CBG-based retransmission scheduling DCI (hereinafter, “second DCI”) may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling.”, [0077-0084] teach where the determination is performed for a PDSCH, “[0078] In existing LTE, when a DL transport block (TB) has a size greater than a predetermined size, data (or bit stream) to be transmitted is divided into a plurality of code blocks (CBs), and a channel coding is performed per CB and a cyclic redundancy check (CRC) is added per CB, thereby transmitting the data through one PDSCH/TB. That is, one TB may include a plurality of CBs and is transmitted through a PDSCH…”).

In regards to claim 6, Myung teaches a radio base station comprising: 
a transmitting section that transmits downlink control information (DCI) including an index associated with a modulation order and a coding rate ( [0120 - 0136] teach transmitting a DCI, retransmission scheduling DCI, including an index associated with a modulation order and a coding rate, MCS index, “[0120] It is assumed that first DCI for TB scheduling is received and then second DCI for CBG-based scheduling is received…. the UE 2) may determine a TBS on the basis of MCS and RA information in the second DCI for CBG scheduling, may scale the number of resource blocks indicated through the second DCI on the basis of the ratio of CBGs needing to be retransmitted, and may determine a resource actually used for CBG retransmission…. [0136] CBG-based retransmission scheduling DCI (hereinafter, “second DCI”) may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling…[0138] In this method, since not the entire TB is actually retransmitted, the number of RBs corresponding to the total TB size of N indicated by the DCI may be scaled according to the ratio of CBGs required to be retransmitted (e.g., the size of CBGs scheduled for retransmission/total TB size), thereby determining resources used for actual CBG retransmission. [0139] That is, a UE may receive/transmit a CBG actually scheduled using only R.sub.sca RBs, R.sub.sca corresponding to an integer value (R×(K/N)) obtained by rounding down or up R, which is the total number of RBs indicated by the DCI, scaled by (K/N). In this case, R.sub.sca RBs may be first or last R.sub.sca RBs among the R RBs.”. ); and 
 a control section that determines, based on the index included in the DCI and a number of resource blocks for a downlink shared channel or an uplink shared channel scheduled by the DCI, a transport block size (TBS) for a specific packet transmitted by using the downlink shared channel or received by using the uplink shared channel([0120- 0139] teach a feature to determine, based on the  MCS index and a number of resource block, the number of RBs (R), a transport block size, TB size, for a specific packet, CBG“ [0136] CBG-based retransmission scheduling DCI (hereinafter, “second DCI”) may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling.”, [0077-0084] teach where the determination is performed for a PDSCH, “[0078] In existing LTE, when a DL transport block (TB) has a size greater than a predetermined size, data (or bit stream) to be transmitted is divided into a plurality of code blocks (CBs), and a channel coding is performed per CB and a cyclic redundancy check (CRC) is added per CB, thereby transmitting the data through one PDSCH/TB. That is, one TB may include a plurality of CBs and is transmitted through a PDSCH…”).
.


In regards to claim 2, Myung teaches the user terminal according to claim 1, wherein the control section uses a table specifying a TBS corresponding to the index and the number of resource blocks to determine the TBS for the specific packet ( [0136] CBG-based retransmission scheduling DCI (hereinafter, “second DCI”) may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling.”, [0077-0084] teach where the determination is performed for a PDSCH, “[0078] In existing LTE, when a DL transport block (TB) has a size greater than a predetermined size, data (or bit stream) to be transmitted is divided into a plurality of code blocks (CBs), and a channel coding is performed per CB and a cyclic redundancy check (CRC) is added per CB, thereby transmitting the data through one PDSCH/TB. That is, one TB may include a plurality of CBs and is transmitted through a PDSCH…”).

In regards to claim 3, Myung teaches the user terminal according to claim 2, wherein the table is a single table specifying one or more TBSs corresponding to the index and the number of resource blocks, and the control section determines the TBS for the specific packet based on a certain parameter, out of the one or more ([0136 -0137] “[0136] CBG-based retransmission scheduling DCI (hereinafter, "second DCI") may indicate a combination of an MCS index (M) and the number of RBs (R) (hereinafter, represented by (M, R)) corresponding to a TB size of N and allocation information on R RBs. The combination of the MCS index (M) and the number of RBs (R) and the allocation information on the R RBs may relate to a table for determining a TB size according to a combination of an MCS index and the number of RBs defined for TB-based scheduling.

[0137] In this case, a plurality of (M, R) combinations having different values may correspond to one N value (TB size). Specifically, a field indicating an (M, R) combination and RA information (a field indicating a combination of R RBs selected/allocated among a total of R.sub.max RBs) may be configured 


In regards to claim 5,  Myung teaches the user terminal according to claim 1, wherein the control section controls a size of the specific packet based on the determined TBS or adjusts the determined TBS based on a number of bits in the specific packet (“[0138] In this method, since not the entire TB is actually retransmitted, the number of RBs corresponding to the total TB size of N indicated by the DCI may be scaled according to the ratio of CBGs required to be retransmitted (e.g., the size of CBGs scheduled for retransmission/total TB size), thereby determining resources used for actual CBG retransmission.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung in view of Nimbalker (US 20130308504 A1)

In regards 4, Myung is silent on the user terminal according to claim 2, wherein the table includes a plurality of tables specifying an identical TBS or different TBSs corresponding to the index and the number of resource blocks, and the control section determines the TBS for the specific packet by using a table selected from the plurality of tables based on a certain parameter.
	Despite these differences similarly features have been seen in other prior art involving use of a transport block size. Nimbalker (US 20130308504 A1) teaches wherein the table includes a plurality of tables, see Table 1 and Table 2, specifying identical or different TBS, see [Par. 65] where the table illustrates identical or different TBSs corresponding to the index and different resource blocks, and the control selection determines the TBS for a packet by using a table selected from a plurality of tables based on a certain parameter, see [Par. 33] where the certain parameter is TBS column indicator.
wherein the table includes a plurality of tables specifying an identical TBS or different TBSs corresponding to the index and the number of resource blocks, and the control section determines the TBS for the specific packet by using a table selected from the plurality of tables based on a certain parameter, in order to provide a benefit of efficiently determining a TBS.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476